Citation Nr: 1750958	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-05 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a back disorder.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from April 1971 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction was subsequently transferred to the RO in Seattle, Washington.

In September 2016, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript is of record.  The Board notes that the Veteran was unresponsive to many of the questions and ended the hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The underlying merits of the claim for service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 1971 rating decision, the RO considered and denied the Veteran's claim for service connection for a back disorder.  The Veteran was notified of the decision, but he did not appeal that determination or submit new and material evidence within one year of such notification.

2.  The evidence received since the November 1971 rating decision, by itself or in conjunction with previously considered evidence, is not cumulative or redundant of the evidence previously of record, and it relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The November 1971 rating decision that denied service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2.  The evidence received since the November 1971 rating decision is new and material, and the claim for service connection for a back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for service connection for a back disorder was previously considered and denied by the RO in a November 1971 rating decision.  The Veteran was notified of that decision; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the November 1971 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.200, 20.201, 20.302, 20.1103.

In the November 1971 rating decision, the RO observed that the Veteran's service treatment records did not document any back injury.  The Board also notes that there was no evidence of a current back disability at that time.

The evidence received since the November 1971 rating decision includes VA treatment records, hearing testimony, and the Veteran's statements.  Notably, there is new evidence indicating the presence of a current back disorder.  For example, numerous treatment records show the Veteran has been treated for back pain.  See June 1991 VA examination and VAMC treatment records from 2011 to January 2015.  The June 1991 VA examination report also included diagnoses of degenerative disease of the lumbar spine and possible herniated nucleus pulposus, and a VA treatment record dated in February 2014 noted recent x-ray evidence of significant arthritis with osteophytes.  In addition, a February 2014 VA treatment record documented the Veteran's report of having back pain since his discharge from service.  He claimed that he was knocked out in service and has a metal blade in his back near his spinal cord.  As such, the evidence relates to unestablished facts necessary to substantiate the claim, namely a current disability and an in-service injury.  For the purposes of reopening a claim, the credibility of newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a back disorder.  However, as will be explained below, further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim for service connection for a back disorder is reopened.


REMAND

The Board notes that the Veteran had originally been scheduled for a VA examination in connection with his claim in March 2012.  However, that examination was cancelled because QTC noted that the Veteran wanted to cancel his claim.  Nevertheless, in April 2012, the RO contacted the Veteran to determine whether he was withdrawing his claim, and he clarified that was still claiming service connection for a back disorder.  Since that time, the VA examination has not been rescheduled.  Therefore, the Board finds that a VA examination and medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all healthcare providers who have provided treatment for a back disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records, to include records dated from January 2015.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should note the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current back disorder that manifested in service or is otherwise causally or etiologically related to it, including any symptomatology or injury therein.  

In rendering this opinion, the examiner should consider the Veteran's report of having back pain since his discharge from service.  He has claimed that he was knocked out in service and has a metal blade in his back near his spinal cord. See February 2014 VA treatment record.  The examiner should address whether there is any metal in the Veteran's back.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability is viewed in relation to its history", copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


